DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.
Priority
This application claims benefit of US Application No. 62/184,316 filed June 25,
2015.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on March 22, 2021 in which Claims 4, 7-19, 21, 22, 30 and 31 are cancelled and Claim 1 is amended to change the breadth of the claims.  Claims 1-3, 5, 6, 20 and 23-29 are pending in the instant application, which will be examined on the merits herein.

The following is a new ground or modified rejection necessitated by Applicants' amendment, filed on March 22, 2021, wherein the limitations in independent Claim 1 as amended now have been changed; Claims 2, 3, 5, 6, 20 and 23-29 depend from Claim 1.  The limitations in the amended claims have been changed and the breadth of Claim 1 has been changed.  Therefore, rejections from the previous Office Action, dated December 21, 2020, have been modified and are listed below.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 20 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al (JP 2005-034046, provided with the attached PTO-892) in view of Kirkpatrick et al (US Publication No. 2008/0251067 A1, provided with the attached PTO-892).
Applicant claims method of producing a purified starch having less than 20 parts per million of the gluten protein, the method comprising the steps of: obtaining a slurry of and wherein the slurry of the starch has a specific gravity of from about 18º to about 25º Baume; treating the slurry of the starch to dissolve or degrade the gluten protein by adding a protease  at a pH of about 5.5 to about 6.5 and agitating the slurry of the starch for a period of time of about two hours and wherein the treating step occurs at a temperature of from about 80º F to about 120º F; washing the resultant slurry; removing the dissolved or degraded gluten protein, resulting in a slurry of the purified starch; adjusting pH of slurry of the purified starch to about 5.0 to about 6.5; washing the pH adjusted slurry of purified starch, and drying the washed pH adjusted slurry of the purified starch, resulting in the purified starch having less than 20 ppm of the gluten protein.
The Takashi et al JP publication discloses a method for eliminating allergen contained in wheat starch which is a method to eliminate protein such as gluten 
The instantly claimed method of producing a purified starch having less than 20 parts per million (ppm) differs from the production method of wheat starch having less than 20 ppm disclosed in the Takashi et al JP publication by reciting a gluten protein of about 600 ppm or less for the initial starch.  The Takashi et al publication does not disclose the gluten protein amount of the initial starch. The instant specification suggests that the initial starch is derive from a natural source containing gluten of about 600 ppm gluten protein or less (see paragraph no. [0013]). The instant specification 
 	The ELISA tests recited in instant Claim 29 used to perform testing of the purified starch are known testing procedures and do not further limit the instantly claimed method of processing a starch to produce purified starch.
	Instant Claim 1 was amended to recite that the slurry of the starch has a specific gravity of from about 18º to about 25º Baume.  However, the Kirkpatrick et al publication discloses a product extraction slurry comprising starch and gluten and the publication discloses the specific gravity of a starch slurry in a wash starch tank to be 21.0 (see Table 8, the column under “Slurry Viscosity (Be) Into wash starch tank).  The specific gravity of 21.0 in the Kirkpatrick et al publication falls within the specific gravity of from about 18º to about 25º Baume recited in instant Claim 1. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Takashi et al JP publication with the teaching of the Kirkpatrick et al US publication to reject the instant claims since both references disclose preparation of starch products.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the starch slurry treated in the Takashi et al JP publication with a starch slurry having a specific gravity that falls within the range from about 18º to about 25º Baume in view of the recognition in the art, as suggested by the Kirkpatrick et al publication, that such starch is amenable to the preparation of gluten-free starch in food products for increase health.
Response to Arguments
March 22, 2021 have been fully considered but they are not persuasive.  Applicant argue against the rejection of the claimed invention on the ground that the instantly claimed invention recite a reaction time of about 2 hours, while the Takashi et al publication teaches much shorter reaction times at about 20 to about 60 minutes.  However, it is noticed in the specification that the 2 hours treatment appears to be only associated with a treatment temperature of 104º F wherein the instant claimed invention recites using temperatures as high as 120º F.  It may be the case that the use of higher temperatures allows for a shorter period of reaction times.  This issue is not clear in the instant specification.  Also, Applicant argument regarding the use treatment reaction temperature of about 80 to about 120°F (26-49°C) while the Takashi et al publication discloses a suitable temperature that exemplifies reactions at 50°C is not persuasive since the 50°C temperature is only one degree higher than the 49°C temperature.  The one degree difference in temperature does not appear to make a difference in the final product.  Accordingly, the rejection Claims 1-3, 5-8, 20 and 23-29 under 35 U.S.C. 103 as being unpatentable over Takashi et al (JP 2005-034046) in view of Kirkpatrick et al (US Publication No. 2008/0251067 A1) is maintained for the reasons of record.

Summary
No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623